     Case 1:20-cv-00358-NONE-JLT Document 27 Filed 01/04/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    SHIKEB SADDOZAI,                                 Case No. 1:20-cv-00358-NONE-JLT (PC)
12                       Plaintiff,                    FINDINGS AND RECOMMENDATIONS
                                                       TO DISMISS ACTION FOR FAILURE TO
13           v.                                        OBEY COURT ORDERS AND FAILURE
                                                       TO STATE A CLAIM
14    J. CEBALLOS, et al.,
                                                       14-DAY DEADLINE
15                       Defendants.

16

17          On May 10, 2020, the Court issued a screening order directing Plaintiff, within 21 days, to

18   file a first amended complaint curing the deficiencies in his pleading or a notice of voluntary

19   dismissal. (Doc. 10.) The Court cautioned Plaintiff that failure to comply with the screening order

20   would result in a recommendation “that this action be dismissed for failure to state a claim and to

21   obey a court order.” (Id. at 8.) Although the Court has granted Plaintiff four extensions of time

22   spanning nearly 200 days (see Docs. 13, 19, 22, 24), Plaintiff has failed to file an amended

23   complaint or notice of voluntary dismissal within the time provided.

24          The Local Rules, corresponding with Federal Rule of Civil Procedure 11, provide,

25   “[f]ailure of counsel or of a party to comply with … any order of the Court may be grounds for

26   the imposition by the Court of any and all sanctions … within the inherent power of the Court.”

27   Local Rule 110. “District courts have inherent power to control their dockets” and, in exercising

28   that power, may impose sanctions, including dismissal of an action. Thompson v. Housing Auth.,
     Case 1:20-cv-00358-NONE-JLT Document 27 Filed 01/04/21 Page 2 of 2


 1   City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may dismiss an action based on a

 2   party’s failure to prosecute an action, obey a court order, or comply with local rules. See, e.g.,

 3   Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure to comply with a

 4   court order to amend a complaint); Malone v. U.S. Postal Service, 833 F.2d 128, 130-31 (9th Cir.

 5   1987) (dismissal for failure to comply with a court order); Henderson v. Duncan, 779 F.2d 1421,

 6   1424 (9th Cir. 1986) (dismissal for failure to prosecute and to comply with local rules).

 7          Accordingly, the Court RECOMMENDS that this action be DISMISSED for Plaintiff’s

 8   failure to obey court orders and failure to state a claim on which relief can be granted. These

 9   Findings and Recommendations will be submitted to the United States District Judge assigned to

10   this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days of the date of

11   service of these Findings and Recommendations, Plaintiff may file written objections with the

12   Court. The document should be captioned, “Objections to Magistrate Judge’s Findings and

13   Recommendations.” Plaintiff’s failure to file objections within the specified time may result in

14   waiver of his rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing

15   Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

16
     IT IS SO ORDERED.
17

18      Dated:     December 31, 2020                             /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28

                                                       2
